Citation Nr: 1428191	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-45 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chondromalacia of bilateral knees.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.

When this case was most recently before the Board in January 2014 as a petition to reopen a final decision on this matter, it was reopened, and the claim on the merits was remanded for action necessary prior to appellate review.  The claim on the merits has been returned to the Board for appellate action.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in his reopened claim without good cause.


CONCLUSION OF LAW

Service connection for chondromalacia of bilateral knees is not warranted.  38 C.F.R. § 3.655(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A.	Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2009, prior to the initial unfavorable adjudication of the claim to reopen the previously denied claim in June 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide and how disability rating and effective date are determined.  He was provided fully adequate VCAA notice prior to the initial adverse determination from which this appeal arises.  The duty to notify has been satisfied.  

B.	Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service records, VA treatment records and Social Security Administration records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in May with additional opinion in August 2011.  The examination was deemed inadequate, and the Board ordered an examination by an orthopedic specialist, with MRI, which was scheduled in March 2014.  The Veteran failed to report, and in fact called and cancelled the examination.  In a June 2014 telephone report of contact following the issuance of the May 2014 supplemental statement of the case (SSOC), the Veteran indicated he received the SSOC, had no additional evidence to submit, and waived his procedural right to wait 30 days before the case was certified to the Board.  He did not address his failure to present for the VA examination in March 2014.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Veteran's cooperation with presenting for a VA examination by an orthopedic specialist, with MRI, is essential to establishing his claim.

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.	Consideration of Reopened Claim Under 38 C.F.R. § 3.655 

According to 38 C.F.R. § 3.655(a), (b), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination; and the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  

The Veteran's claim is a reopened claim after a previous denial.  The Board determined in January 2014 that entitlement to service connection for chondromalacia of bilateral knees could not be established without a VA examination, MRI and medical opinion by an orthopedic specialist.  VA has attempted to help the Veteran establish his claim by providing an examination.  However, the Veteran has failed to report for the most recent VA examination scheduled for March 2014 or to provide VA with any reasons for his failure to report for the scheduled VA examination.  The record reflects that the Veteran called and cancelled the appointment, and there is no indication that he sought to reschedule the appointment.  The fact that the Veteran responded to the most recent SSOC via telephone with a waiver, indicating that he received the SSOC, confirms that VA correspondence has been sent to the correct address.  It is noted that, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65).

The Veteran has not reported good cause for his failure to present for VA examination in March 2014.  He has not reported any exigent circumstances, such as, hospitalization or death in the family.  Under the circumstances, the reopened claim must be denied under 38 C.F.R. § 3.655(b).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, even if addressed on the merits, the claim fails.  There is no competent evidence of record to support a relationship between the Veteran's current bilateral knee condition and his military service.  The Board has considered the Veteran's statements.  The Board accepts that the Veteran is competent to report knee pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  To the extent that the Veteran reports that his knee pain was incurred in service or aggravated by an event in service, he is not competent given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion, as set forth in his statements and as reported during treatment, has no probative value.  

Thus, even if the Board had the discretion to adjudicate the claim on the record at this time, the benefit sought is not warranted.  The Veteran's decision to not report for a VA examination prevents VA from determining whether there is a nexus to service.  Whether the denial is based upon a failure to report or the absence of evidence of disability and nexus to service, the result is the same.  The claim must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chondromalacia of bilateral knees is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


